CLEMENS, Presiding Judge.
By a Rule 27.26 motion movant Val Dean Ostrander has challenged the 25-year sentence imposed after a jury trial on a charge of felonious assault. After trial but before being sentenced movant fled to South Carolina. He was returned to Missouri by extradition and sentence and imprisonment followed. He did not appeal.
Movant challenges his extradition under Agreement on Detainers, § 222.160, RSMo. He contends its purpose is to expedite untried charges, and that when extradited he had already been tried even though not yet sentenced. We need not resolve that issue.
In Watson v. State, 475 S.W.2d 8 [3, 4] (Mo.1972), the court held: “In a proceeding under S.Ct. Rule 27.26, we do not inquire into, the validity of extradition proceedings under which a defendant has been returned to this jurisdiction.” And, in Huffman v. State, 487 S.W.2d 549[1] (Mo.1972), the court ruled that “once the accused has been brought within the custody of the demanding state, the legality of the extradition is no longer a proper subject of any legal attack by him.” So it is here.
Judgment affirmed.
SMITH and McMILLIAN, JJ., concur.